Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 1/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10726202 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 21-40 are allowed.

With respect to independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“… returning, by the search engine, metadata for a search result including the first object, the metadata indicating a frequency of instances, in the corpus of documents, in which the first protocol condition occurs with reference to the first object during the first use, as compared to one of: 
a number of all references of the first object in the corpus of documents; or 
a number of all references of the first use of the first object in the corpus of documents.”
, in combination with the other claimed limitations.   

With respect to independent claim 24, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…  a search engine communicatively coupled to the natural language processor, the search engine having second instructions stored in a non-transitory computer readable storage 
a number of all references of the first object in the corpus of documents; or 
a number of all references of the first use of the first object in the corpus of documents.”
, in combination with the other claimed limitations.   

With respect to independent claim 32, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…return metadata for a search result including the first object, the metadata indicating a frequency of instances, in the corpus of documents, in which the first protocol condition occurs with reference to the first object during the first use, as compared to one of: 
a number of all references of the first object in the corpus of documents; or 
a number of all references of the first use of the first object in the corpus of documents.”
, in combination with the other claimed limitations.   

Dependent claims 22-23, 25-31, 33-40 are allowed for being dependent to an already allowed claim.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent application 20140188861 by Angelo et. al. discloses providing search assistance for providing search results of news stories and scientific papers, and also providing search assistance for search suggestions, see 0032-0033.  The system determines citation information and obtains from a scientific index publication information, determines a score and provides the published paper, see fig. 6.  The determined published document can also be used to augment the query, see fig. 7.  Angelo does not disclose the limitations noted above.
US Patent application 20130080266 by Molyneux et. al. discloses a system and method for charting, mapping, linking, annotating, evaluating, following, broadcasting and publishing scientific, technical, medical, and scholarly information, see abstract.  Molyneux in particular provides a citation count and interest (read count) activity in figure 4.  Molyneux does not disclose the limitations as noted above.

Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924. The examiner can normally be reached M-F 11-730pm Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167